         Case 3:20-cr-02447-CAB Document 37 Filed 10/26/20 PageID.142 Page 1 of 1


2
                                                                                       FILED
     1                                                                                   OCT 2 6 2020
     2                                                                             CLERK, U.S. DISTRICT 0
                                                                                SOUTHERN DISTRICT OF A F

     3

     4                                   SOUTHERN DI STRICT OF CALIFORNIA

     5    UNITED STATES OF AMERICA ,                                  Case No .      20-CR- 2447 - CAB

     6                                    Pl a i ntiff ,
                                                                      I N F O R MA T I O N
     7            v.                                                  - - -SUPERSEDING

     8    ROGE LIO GGMZAL EZ GUERfi,                   7,U            Ti tle 18 , U.S.C. , Secs . 371
                        o-lleM- 6-(;tVZII-U.Z                         and 960 - Conspiracy to Commit
     9                                    Defendant.                  Offense Against the United
                                                                      States(Felony)
    10

    11            The United States Attorney charges :

    12            Beginning        in    April       2020    and    continuing        up     to    and      including

    13   Apri l        27 ,   2020 ,     withi n     the     Southern      District        of     Ca l iforn i a      and

    14   elsewhere ,          defendant ,          ROGELIO    ~ Z ' 'Gm'R.A ,              did    knowingly           and
                                                              o-tlC/Uf -6-dJJZA-I.JE z._ ~ ~
    15   intentionally conspire with other persons known and unknown to commit

    16   an   offense         against     the      United States ,        to wit :     concealing more             than

    17   $10 , 000     in monetary i nstruments with the                       intent to evade a             cu r rency

    18   reporting requ irement ,               i n v i o l at i on of Ti t l e 31 ,       United States Code ,

    19   Section        5332 (a) ,      and    committed an        ac t   to    effect      the    object     of      the

    20   conspiracy ,         to wit :        providing a     vehic l e    to his      co - consp i rators ,          and

    21   entering the United States f r om Mexico ,                       prov i d i ng the vehicle to co -

    22   conspirators at a determined location i n the United                                     States ;     al l    in

    23   violation of Ti t l e 18 , United St ates Code , Sect i on 371 .

    24            DATED :      October 21 , 2020

    25                                                          ROBERT S . BREWER , JR .
                                                                United States Att or ney
    26
                                                               A ~ s~~d
    27                                                          ANDREW P . SHERWOOD
    28                                                          Ass i stant U. S . Attorney
         APSH : mt
